2 F.3d 335
144 L.R.R.M. (BNA) 2107
Robert H. MILLER, Regional Director of region 20 of theNational Labor Relations Board, for and on behalfof the NATIONAL LABOR RELATIONS BOARD,Petitioner-Appellant,v.CALIFORNIA PACIFIC MEDICAL CENTER, Respondent-Appellee.Robert H. MILLER, Regional Director of region 20 of theNational Labor Relations Board, for and on behalfof the NATIONAL LABOR RELATIONS BOARD,Petitioner-Appellee,v.CALIFORNIA PACIFIC MEDICAL CENTER, Respondent-Appellant.
Nos. 92-15721, 92-15746.
United States Court of Appeals,Ninth Circuit.
Aug. 27, 1993.

Prior report:  9th Cir., 991 F.2d 536.
Before:  WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.